DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final
The response after final filed 05/23/2022 is acknowledged. No amendments are made therein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 9, 17 and 23-30 are pending.

Rejection Withdrawn
Double Patenting
The rejection of claims 1, 3, 5, 6, 9, 17 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,683,366 in view of Utsunomiya-Tate et al. (PNAS, 2000; 97: 9729-9734—of record) and Petri (FEBS Journal 273 (2006) 4399-4407—of record) is withdrawn in response to Applicant’s submission of a terminal disclaimer on 05/23/2022, which was approved the same day.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Dunstan on 05/27/2022.
The application has been amended as follows:
Please amend the title to read: REELIN ANTIBODIES FOR THE TREATMENT OF ATHEROSCLEROSIS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The prior art does not teach or suggest the claimed method. The US Patent by Curran (6,323,177—of record) contemplates the value of modulating Reelin activity to treat diseases, including atherosclerosis (column 24, lines 12-41), however, it does not teach or suggest an antibody or antibody fragment that binds to Reelin protein and decreases its activity in the circulation of the subject. In addition, Applicant submitted Exhibits 1-8 on 12/21/2021 listing examples of commercially available Reelin antibodies that bind the protein. Further, Calvier et al. (Arteriorscler Thromb Vasc Biol. 2021; 41: 1309-1318—of record) teach that CR-50 antibody can decrease “circulating reelin”. Finally, Gouni-Berthold (Nutrients 2014, 6: 5517-5533—of record) report PCSK9 antibodies for the treatment of hypercholesterolemia. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 6, 9, 17 and 23-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649